               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JABOREE WILLIAMS,

                      Petitioner,
                                                    Case No. 19-CV-1375-JPS
 v.

 UNITED STATES OF AMERICA,
                                                                    ORDER
                      Respondent.


       On January 13, 2020, Petitioner Jaboree Williams (“Williams”) filed

an amended motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255. (Docket #11). The Court had previously allowed Mr.

Williams an additional 60 days to file an amended habeas complaint.

(Docket #9). This habeas petition arises from Williams’s criminal

proceedings before this Court in case number 16-CR-111, in which a jury

found Williams guilty of Counts One, Two, Three, Five, Six, Seven, Nine,

and Eleven through Twenty-One of the Second Superseding Indictment. See

Case No. 16-CR-111 (Docket #161 at 1).

       Williams was sentenced to 360 months as to Counts One, Two, and

Three (sex trafficking by force, fraud, or coercion, in violation of 18 U.S.C.

§§ 1591(a)(1), 1591(b)(1), & 1594(a)); 120 months as to Counts Five, Six, and

Seven (interstate travel with intent to engage in prostitution, in violation of

18 U.S.C. § 2421); 240 months as to Count Nine (conspiracy to possess with

intent to distribute controlled substances, in violation of 21 U.S.C. §§

841(a)(1) & 841(b)(1)(C)); 240 months as to Count Eleven (attempt to

obstruct sex trafficking investigation, in violation of 18 U.S.C. § 1591(d)),

240 months as to Counts Twelve, Thirteen, and Fourteen, Fifteen, and



  Case 2:19-cv-01375-JPS Filed 05/06/20 Page 1 of 8 Document 16
Twenty (witness tampering and evidence tampering, in violation of 18

U.S.C. § 1512(b)(1),(c)); and 240 months as to Count Twenty-One (interstate

communications with intent to extort money, in violation of 18 U.S.C. §

875(b)), all sentences to operate concurrently for a total term of 360 months.

Id. at 1–3.

          Williams appealed on the grounds that “his conviction was tainted

by improperly admitted expert testimony.” United States v. Williams, 900

F.3d 486, 487 (7th Cir. 2018). He argued that the government’s expert

witness disclosure had been inadequate under Federal Rule of Criminal

Procedure 16(a)(1)(G), and that the expert’s testimony should have been

excluded as improper character evidence. Id. The Seventh Circuit

determined that “any deficiency in the written summary” of the expert

witness disclosure was harmless in light of the ample evidence against

Williams. Id. at 489. Moreover, the Seventh Circuit determined that “the

government used [the expert’s] testimony about the acts of sex traffickers

to illustrate their modus operandi, not their character[,]” and that Federal

Rule of Evidence 404’s “prohibition on character evidence [wa]s

inapplicable, because there were no arguments about character at play.” Id.

at 490.

          On September 20, 2019, Williams filed a motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C § 2255, which he amended, with

the Court’s permission, on January 13, 2020. (Docket #1, #9, #11). The Court

cautioned Williams that since his amended habeas petition would fall

outside of the one-year statute of limitations, it must relate back to the facts

alleged in the initial petition. Mayle v. Felix, 545 U.S. 644, 663 (2005). The

amended petition raises grounds for relief that are based on the same

factual circumstances set forth in the original petition; indeed, Williams


                            Page 2 of 8
  Case 2:19-cv-01375-JPS Filed 05/06/20 Page 2 of 8 Document 16
raises the exact same grounds for ineffective assistance of counsel. The only

difference between the initial motion and the amended motion is that the

amended motion has appended exhibits supporting his ineffective

assistance claims. See (Docket #1, #11, #11-1, #11-2). Moreover, the facts

underlying the ineffective assistance claims are the same; the primary

difference between the initial brief and amended brief is that the amended

brief includes more case law. Compare (Docket #2) with (Docket #12)).

Therefore, the Court will screen the amended motion, and deny the first

motion as moot.

         At the screening stage,

         [i]f it plainly appears from the motion, any attached exhibits,
         and the record of the prior proceedings that the moving party
         is not entitled to relief, the judge must dismiss the motion and
         direct the clerk to notify the moving party. If the motion is not
         dismissed, the judge must order the United States Attorney to
         file an answer, motion, or other response within a fixed time,
         or to take other action the judge may order.

Rule 4(b), Rules Governing Section 2255 Proceedings. The Court accepts as

true the petitioner’s well-pleaded factual allegations, but not any of his legal

conclusions. See Gibson v. Puckett, 82 F. Supp. 2d 992, 992 (E.D. Wis. 2000).

         Upon Rule 4 review, the Court ordinarily analyzes preliminary

procedural obstacles, such as whether the petitioner has complied with the

statute of limitations, avoided procedural default, and set forth cognizable

claims. If those issues do not preclude a merits review of the claims, the

Court directs the government to respond to the petition.

1.       TIMELINESS

         The Court begins by addressing the timeliness of Williams’s motion.

Section 2255(f) provides a one-year limitations period in which to file a



                               Page 3 of 8
     Case 2:19-cv-01375-JPS Filed 05/06/20 Page 3 of 8 Document 16
motion thereunder. 28 U.S.C. § 2255(f). That period runs from the date on

which the judgment of conviction becomes final. “[T]he Supreme Court has

held that in the context of postconviction relief, finality attaches when the

Supreme Court ‘affirms a conviction on the merits on direct review or

denies a petition for a writ of certiorari, or when the time for filing a

certiorari petition expires.’” Robinson v. United States, 416 F.3d 645, 647 (7th

Cir. 2005) (quoting Clay v. United States, 537 U.S. 522, 527 (2003)). The time
for filing a certiorari petition expires “90 days after entry of the judgment” of

the United States Court of Appeals. Sup. Ct. R. 13.1. The Seventh Circuit

affirmed Williams’s conviction on August 15, 2018 and he did not seek review

from the Supreme Court; therefore, his conviction became final on November

13, 2018. Williams filed his motion to vacate on September 20, 2019. As

explained above, he filed his amended complaint with permission from the

Court on January 13, 2020, and the amended complaint relates back to the

facts alleged in his original motion. Mayle, 545 U.S. at 663. Thus, the petition

appears to be timely.

2.       PROCEDURAL DEFAULT

         The Court next considers whether Williams’s claims suffer from

procedural default. Section 2255 relief is appropriate if the Court

determines that “the sentence was imposed in violation of the Constitution

or laws of the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. §

2255(a). However, this form of action is not a substitute for a direct appeal.

Varela v. United States, 481 F.3d 932, 935 (7th Cir. 2007). Therefore, any claims

that Williams did not raise at trial or on direct appeal are procedurally




                               Page 4 of 8
     Case 2:19-cv-01375-JPS Filed 05/06/20 Page 4 of 8 Document 16
defaulted and he cannot raise them. Torzala v. United States, 545 F.3d 517,

522 (7th Cir. 2008).

       There are two exceptions to this rule. First, claims of ineffective

assistance of counsel may be raised for the first time in a Section 2255

motion. Massaro v. United States, 538 U.S. 500, 504 (2003). Second, Williams

may raise a claim on which he otherwise procedurally defaulted if he

demonstrates that there was cause for his failure to raise the claim earlier

and that the failure has actually prejudiced him. Torzala, 545 F.3d at 522

(citing Bousley v. United States, 523 U.S. 614, 621 (1998)). Williams’s claim

falls into the former category.

       The basis of Williams’s habeas petition is that he suffered ineffective

assistance of counsel. First, he claims that his attorney failed to adequately

communicate a plea deal from the government, which resulted in Williams

going to trial. Second, he claims that his counsel failed to object to the jury

instructions for Counts One, Two, and Three, which occasionally said

“force, fraud, or coercion” instead of “force, fraud, and coercion,” as

charged in the Second Superseding Indictment. Third, Williams claims that

his counsel failed to object to the Court’s refusal to allow Williams to

impeach witnesses, thereby failing to preserve the issue for appeal. Fourth,

Williams claims that his counsel failed to object to an allegedly

inappropriate two-level enhancement pursuant to Sentencing Guidelines §

3C1.1 when sentencing Count Eleven.

       Because claims of ineffective assistance of counsel may be raised for

the first time in a 28 U.S.C. § 2255 motion, these claims are not procedurally

defaulted. Massaro, 538 U.S. at 504.




                            Page 5 of 8
  Case 2:19-cv-01375-JPS Filed 05/06/20 Page 5 of 8 Document 16
3.       COGNIZABLE

         Having determined that Williams’s claims do not fail on the statute of

limitations or procedural default, the Court will finally consider whether the

claims are cognizable and non-frivolous, in order to excise any plainly

meritless claims. The Court notes that Williams’s second claim, regarding the

Court’s use of “or” instead of “and” in the jury instruction, is plainly meritless.

         Williams claims that his counsel failed to object to the jury

instructions for Counts One, Two, and Three. The issue, he claims, is that

the Second Superseding Indictment charged him with committing crimes

of sex trafficking by “force, fraud, and coercion,” Case No. 16-CR-111,

(Docket #95 at 1–3), but while reading the jury instructions, the Court

occasionally used the disjunctive “or” when speaking generally about the

charges. See Case No. 16-CR-111, (Docket #147 at 12, 21, 23–25) (discussing

“force, fraud, or coercion.”).

         This claim is plainly meritless. First, although the Court’s prefatory

remarks refer to the charge in the disjunctive, the jury instruction for each

specific charge reads, “force, fraud, and coercion.” Id. at 13–14. Thus, the

jury instructions for each charge mirror the language in the Second

Superseding Indictment. Second, the Court’s use of the disjunctive in its

prefatory remarks was neither improper not misleading because the statute

requires a defendant to act by “means of force, threats of force, fraud,

coercion. . .or any combination of such means.” 18 U.S.C. § 1591(a). In other

words, the statute imposes liability if the defendant acted in any of three

ways: either force, or fraud, or coercion. Williams was indicted for acting in

all three ways (force, fraud, and coercion), and was subsequently found

guilty of acting in all three ways. This more than satisfies the elements

required by the criminal statute. 18 U.S.C. § 1591(a). It would be a different


                               Page 6 of 8
     Case 2:19-cv-01375-JPS Filed 05/06/20 Page 6 of 8 Document 16
story if the statute were written in the conjunctive and the Court instructed

in the disjunctive, but that is not the case here. Williams could not possibly

have been prejudiced by his counsel’s failure to object to the Court’s use of

the disjunctive; therefore, the claim must be dismissed. Strickland v.

Washington, 466 U.S. 668, 697 (1984).
         As for Williams’s other grounds, although the Court is skeptical as to

whether Williams will be able to prevail on his claims, at this stage in the

proceedings the Court cannot say those claims are plainly meritless. He will be

permitted to proceed on his claim that counsel failed to adequately apprise him

of a plea deal; that counsel failed to object to the Court’s order prohibiting

impeachment of certain witnesses, and that counsel failed to challenge the two-

level enhancement for Count Eleven.

4.       CONCLUSION

         In light of the foregoing, the Court will direct the government to file

an answer to Williams’s amended petition or appropriate motion not later

than June 5, 2020. If the government files an answer, then Williams must

file his reply, see Rule 5(d) of the Rules Governing § 2255 Proceedings, not

later than July 6, 2020. Likewise, if the government files a motion in lieu of

an answer, Williams will have until July 6, 2020, to file his response, and

the government may reply thereto on or before July 27, 2020.

         Accordingly,

         IT IS ORDERED that Petitioner’s first motion to vacate, set aside, or

correct sentence (Docket #1) be and the same is hereby DENIED as moot;

         IT IS FURTHER ORDERED that Petitioner’s second claim in his

amended motion to vacate, set aside, or correct sentence (Docket #11),

regarding his counsel’s failure to object to the Court’s jury instructions, be

and the same is hereby DISMISSED;


                               Page 7 of 8
     Case 2:19-cv-01375-JPS Filed 05/06/20 Page 7 of 8 Document 16
       IT IS FURTHER ORDERED that, on or before June 5, 2020, the

government shall file an answer to Petitioner’s amended motion to vacate

(Docket #11), or other appropriate motion;

       IT IS FURTHER ORDERED that Petitioner shall file a response to

the government’s submission not later than July 6, 2020; and

       IT IS FURTHER ORDERED that, if the government files a motion

in lieu of an answer, it may file a reply brief to Petitioner’s response not

later than July 27, 2020.

       Dated at Milwaukee, Wisconsin, this 6th day of May, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                            Page 8 of 8
  Case 2:19-cv-01375-JPS Filed 05/06/20 Page 8 of 8 Document 16
